
	

113 HR 1427 IH: Truth in Healthcare Marketing Act of 2013
U.S. House of Representatives
2013-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1427
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2013
			Mr. Bucshon (for
			 himself and Mr. David Scott of
			 Georgia) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To ensure that patients receive accurate health care
		  information by prohibiting misleading and deceptive advertising or
		  representation in the provision of health care services, and to require the
		  identification of the license of health care professionals.
	
	
		1.Short titleThis Act may be cited as the
			 Truth in Healthcare Marketing Act of
			 2013.
		2.FindingsCongress finds that—
			(1)many types of health care professionals
			 including physicians, technicians, nurses, physician assistants, and other
			 allied practitioners are engaged in providing services in health care settings,
			 and all of these individuals play an important and distinct role in the health
			 care delivery system;
			(2)the exchange of
			 information between patients and their health care professionals is critical to
			 helping patients understand their health care choices;
			(3)consumers are
			 often unaware of the differences in, and seek more information about, the
			 qualifications, training, and education of their health care
			 professionals;
			(4)evidence exists of
			 patient confusion resulting from ambiguous health care nomenclature and related
			 advertisements and marketing products; and
			(5)nationwide surveys
			 conducted in 2008 and 2010 revealed the depth of confusion regarding the
			 education, skills, and training of health care professionals and indicated
			 strong support for increasing clarity in the advertising and marketing claims
			 of health care professionals.
			3.Health care
			 service professional unfair and deceptive acts and practices
			(a)Conduct
			 prohibitedIt shall be unlawful for any person to make any
			 deceptive or misleading statement, or engage in any deceptive or misleading
			 act, that—
				(1)misrepresents whether such person holds a
			 State health care license; or
				(2)misrepresents such
			 person’s education, training, degree, license, or clinical expertise.
				(b)Requirement To
			 identify license in advertisingAny person who is advertising health care
			 services provided by such person, shall disclose in such advertisement the
			 applicable license under which such person is authorized to provide such
			 services.
			(c)EnforcementA
			 violation of subsection (a) or (b) shall be treated as an unfair or deceptive
			 act or practice prescribed under section 5 of the Federal Trade Commission Act
			 (15 U.S.C. 45). The Federal Trade Commission shall enforce this Act in the same
			 manner, by the same means, and with the same jurisdiction as though all
			 applicable terms and provisions of the Federal Trade Commission Act were
			 incorporated into and made a part of this Act.
			(d)NonpreemptionThis section does not preempt any State or
			 local law relating to the subject matter of this section so long as such law
			 does not prevent the implementation of this section.
			4.Truth in
			 advertising study
			(a)StudyAs
			 soon as practicable after the date of enactment of this Act, the Federal Trade
			 Commission shall conduct a study of health care professionals subject to the
			 requirement of section 3(a) to—
				(1)identify specific
			 acts and practices constituting a violation of such section;
				(2)determine the
			 frequency of such acts and practices;
				(3)identify instances
			 of harm or injury resulting from such acts and practices;
				(4)determine the
			 extent to which such persons comply with State laws or regulations that—
					(A)require oral or
			 written disclosure, to the patient or in an advertisement, of the type of
			 license such person holds; and
					(B)set forth
			 requirements for advertisements for health care services with regard to
			 disclosure of the type of license under which such person is authorized to
			 provide such services; and
					(5)identify instances
			 where any State public policy has permitted acts and practices which violate
			 section 3(a).
				(b)ReportThe
			 Federal Trade Commission shall report its findings to Congress not later than 1
			 year after the date of the enactment of this Act.
			5.Rule of
			 constructionNothing in this
			 Act shall be construed or have the effect of changing State scope of practice
			 for any health care professional.
		6.Authorization of
			 appropriationsFor the purpose
			 of carrying out this Act, there are authorized to be appropriated to the
			 Federal Trade Commission such sums as may be necessary for each of fiscal years
			 2014 through 2018.
		
